DISMISS; Opinion Filed May 19, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00203-CV

                     MICHAEL AND RHONDA SIMMONS, Appellants
                                     V.
                             MARCI CLARK, Appellee

                       On Appeal from the County Court at Law No. 1
                                    Hunt County, Texas
                            Trial Court Cause No. CC-1300365

                             MEMORANDUM OPINION
                        Before Justices Moseley, O'Neill, and FitzGerald
                                  Opinion by Justice Moseley
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated February 20, 2014, we notified appellants the $195 filing fee was due. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. Also by postcard dated February 20,

2014, we notified appellants the docketing statement had not been filed in this case. We directed

appellants to file the docketing statement within ten days. We cautioned appellants that failure to

do so might result in dismissal of this appeal. By letter dated April 24, 2014, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation they had been found entitled to proceed

without payment of costs. We cautioned appellants that failure to do so would result in the
dismissal of this appeal without further notice. To date, appellants have not paid the filing fee,

filed the docketing statement, provided the required documentation, or otherwise corresponded

with the Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




140203F.P05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

MICHAEL AND RHONDA SIMMONS,                          On Appeal from the County Court at Law
Appellants                                           No. 1, Hunt County, Texas
                                                     Trial Court Cause No. CC-1300365.
No. 05-14-00203-CV        V.                         Opinion delivered by Justice Moseley.
                                                     Justices O'Neill and FitzGerald participating.
MARCI CLARK, Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee MARCI CLARK recover her costs of this appeal from
appellants MICHAEL AND RHONDA SIMMONS.


Judgment entered this 19th day of May, 2014.




                                                     /Jim Moseley/
                                                     JIM MOSELEY
                                                     JUSTICE




                                               –3–